[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              January 20, 2006
                               No. 05-13869
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 04-00127-CV-1-AAA

JOHN D. WATKINS,


                                                               Plaintiff-Appellant,

                                     versus

SOUTHEASTERN NEWSPAPERS, INC.,
d.b.a. The Augusta Chronicle,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (January 20, 2006)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     John D. Watkins, proceeding pro se, appeals the district court’s order
granting Southeastern Newspapers, Inc.’s renewed motion for summary judgment

in a pro se action for copyright infringement, 17 U.S.C. § 101 et seq. Watkins

alleged that Southeastern infringed his copyright in a book he had written, King’s

Last Visit to Augusta (He Was Persona Non Grata) (hereinafter “the book”), by

(1) using a copy of a photograph of Dr. Martin Luther King, Jr. (hereinafter “the

photograph”) which was contained in the book in a newspaper article it published,

and (2) selling copies of the photograph on the Internet.1 On appeal, Watkins

argues that the district court erred when it granted Southeastern’s motion for

summary judgment based on a letter from the U.S. Copyright Office, which

indicated that Watkins had not registered his copyright in the book, because (1) the

letter was inadmissible hearsay, and (2) Southeastern did not disclose the name of

the witness who wrote the letter, or the letter itself, as it was required to do

pursuant to Fed.R.Civ.P. 26(a)(1).

              I. Admissibility of the letter from the Copyright Office

       As an initial matter, because Watkins did not challenge the admissibility of

the letter from the Copyright Office based on Southeastern’s alleged failure to

comply with the disclosure requirements of Fed.R.Civ.P. 26(a)(1) before the


       1
        In his complaint, Watkins also raised a claim for common law plagiarism. On appeal,
Watkins does not challenge the district court’s finding that this claim was preempted by the
Copyright Act, and therefore, he has abandoned any argument on this issue. See, e.g.,
Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

                                              2
district court, Watkins has waived any argument on this issue, and we will not

consider it on appeal. See Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994)

(noting that, except for limited exceptions which are not applicable in this case,

issues not raised in the district court generally are not considered on appeal).

      Hearsay is defined as “a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted,” and generally is not admissible unless it falls under an exception

to the hearsay rule. See Fed.R.Evid. 801(c) and 802. There is an exception to the

hearsay rule for public reports and records. See Fed.R.Evid. 803(8)(C). That

exception provides, in relevant part, that “[r]ecords, reports, statements, or data

compilations, in any form, of public offices or agencies, setting forth . . . factual

findings resulting from an investigation made pursuant to authority granted by

law,” are admissible “unless the sources of information or other circumstances

indicate lack of trustworthiness.” Id. We have explained that “Rule 803(8)(C)

allows into evidence public reports that (1) set forth factual findings (2) made

pursuant to authority granted by law (3) that the judge finds trustworthy,” unless

the evidence is otherwise inadmissible because it is irrelevant or is more prejudicial

than probative. Hines v. Brandon Steel Decks, Inc., 886 F.2d 299, 302 (11th Cir.

1989). The district court has broad discretion to admit or exclude evidence, and



                                            3
that decision “will not be reversed absent a clear showing of abuse of that

discretion.” Id.

      In this case, the district court did not err in considering the letter from the

Copyright Office, which is a report from a public office or agency, because it falls

under the public-reports-and-record-exception to the hearsay rule See Fed.R.Evid.

803(8)(C). First, the letter sets forth factual findings. Second, those factual

findings resulted from an authorized search of the copyright registration records.

See 17 U.S.C. § 705(c) (authorizing the Copyright Office to “make a search of its

public records, indexes, and deposits,” for, among other things, information

regarding the registration of copyrights). Third, there was no evidence presented

contradicting the information in the letter, and there were no other circumstances

indicating that the document otherwise lacked trustworthiness. Finally, the letter is

relevant and is not more prejudicial than probative, and therefore, is not otherwise

inadmissible. Accordingly, we conclude that the district court did not abuse its

discretion when it considered the letter from the Copyright Office.

                        II. Summary judgment was proper

      We review de novo the district court’s ruling on a motion for summary

judgment, applying the same legal standards as the district court. See Miller v.

King, 384 F.3d 1248, 1258 (11th Cir. 2004). Summary judgment is appropriate “if



                                           4
the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed.R.Civ.P. 56(c).

      The Copyright Act provides, in relevant part, that “no action for

infringement of the copyright in any United States work shall be instituted until

preregistration or registration of the copyright claim has been made . . . .” 17

U.S.C. § 411(a). This Court has held that “[t]he registration requirement is a

jurisdictional prerequisite to an infringement suit.” M.G.B. Homes, Inc. v. Ameron

Homes, Inc., 903 F.2d 1486, 1488 (11th Cir. 1990); see also Brewer-Giorgio v.

Producers Video, Inc., 216 F.3d 1281, 1285 (11th Cir. 2000) (describing this rule

as “well settled”).

      In this case, because the evidence in the record shows that Watkins failed to

register the copyright in his book before bringing his copyright infringement

claims, the district court did not have jurisdiction to consider Watkins’s claims,

and therefore, did not err in granting Southeastern’s renewed motion for summary

judgment. See M.G.B. Homes, 903 F.2d at 1488.

      AFFIRMED.




                                           5